Title: From George Washington to Major General William Heath, 26 August 1776
From: Washington, George
To: Heath, William



Dr Sir
Head Quarters New York Aug. 26th 1776

I have now before me your letters of the 23rd & 24th of this Inst.; with respect to the detachment I directed on the 23rd, I concieve it to be highly expedient that they be kept in the most perfect readiness to act as the circumstances of affairs may render necessary; the present appearance of things seems to indicate an intention in the enemy to make their capital impression on the side of Long Island; but this may possibly be only a feint, to draw over our troops to that quarter, in order to weaken us here; As to the floating bridge you have mentioned for keeping Open the communication on Harlem river, I entirely approve of the Application of the fire rafts to that purpose provided they will Answer the design, to which you intend to convert them; I should think that a General or Garrisson Court martial at your quarters for the tryal of offenders (in cases not capital) would be useful and proper; The Qur M. Genl informs me he has sent up a person last week for the purpose of securing the sails and rigging taken from the vessels lately sunk near Mount Washington.
I have spoke to some gentlemen on the subject of Hardenburgh’s death who (I make no doubt) will convey the account to his brother. I am Sir Yr Most Obedt

Go: Washington

